PER CURIAM.
Both the claimants and the creditors’ committee agree that the sum upon which any allowance is to be reckoned should be the share of all non-assenting creditors— secured and unsecured — in any increase in the bid of the creditors’ committee which resulted from the claimants’ efforts. This is obviously the right amount to take as the base; and the district judge will use it in fixing the allowance, if any. Whether the claimants’ efforts did in fact result in any increase in the bid; and if so, how much of that increase should be awarded to the claimants, after taking into consideration what they have already received, are of course for the district court to decide.
The award will come out of funds remaining in the receiver’s hands; we had understood that all the funds had been distributed.